F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                   AUG 8 1997
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                             No. 97-1134
 DAVID LANE,                                               (D.C. No. 96-M-3008)
                                                                 (D.Colo.)
           Defendant-Appellant.




                                  ORDER AND JUDGMENT*



Before TACHA, BALDOCK, and LUCERO, Circuit Judges.**


       Defendant David Lane applies for a certificate of appealability with regard to the

district court’s denial of his motion to vacate, set aside, or correct his sentence, which the

district court correctly interpreted as being brought under 28 U.S.C. § 2255. Lane



       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
             After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. 34.1.9. The case is therefore ordered
submitted without oral argument.
properly moves for a certificate of appealability because he filed his § 2255 motion in

district court after April 24, 1996, the effective date of the Antiterrorism and Effective

Death Penalty Act of 1996, which first imposed the requirement for a certificate of

appealability in § 2255 proceedings. See Lindh v. Murphy, 117 S. Ct. 2059 (1997);

United States v. Gutierrez, No. 96-2300, 1997 WL 383296 (10th Cir. July 11, 1997)

(unpublished). However, because Lane fails to make a substantial showing of the denial

of a constitutional right, see 28 U.S.C. § 2253(c)(2), we deny his application.

       A jury convicted Lane under 18 U.S.C. §§ 2459(b)(2)(C) and 2. We affirmed the

convictions on appeal in United States v. Lane, 883 F.2d 1484 (10th Cir. 1989). The

district court denied the instant motion on the basis that it concerned the same ground

covered in Lane’s trial and appeal. We are of the same opinion. Moreover, the

arguments emphasized in his application for a certificate of appealability are frivolous.

For example, Lane chiefly argues the federal government lacks criminal jurisdiction over

virtually all crimes occurring within the boundaries of the individual states.

       APPLICATION FOR A CERTIFICATE OF APPEALABILITY DENIED.



                                                  Entered for the Court,

                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              2